DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 26-45 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 26-34 in the reply filed on April 26, 2022 is acknowledged. 
The traversal is on the ground(s) that: The International Search Authority, in applying the same legal standard to similar claims from PCT Application PCT/FR2018/051951 (of which the instant application is the national stage) and considering the same reference JP 2008178788, did not determine the unity of invention to be lacking. The Restriction Requirement fails to explain, however, why a different legal conclusion was reached. Thus, the unity of invention as determined by the International Search Authority must also apply to the instant National Stage Application, based on similar claims and with knowledge of the same cited document.  See Remarks filed 04/26/2022, pages 1-2.
In response, the examiner respectfully disagrees. 
Per MPEP 823 and 1893.03(d), Applications submitted under 35 U.S.C. 371, referred to as a “371”, Only “unity of invention” analysis is applied (MPEP 1800). The “unity of invention” restriction analysis applies to: (i) International applications filed under the PCT during the international stage; and (ii) All national stage applications submitted under 35 U.S.C. 371. See MPEP 1893.03 (d). 
As discussions presented in the Office action dated 03/09/2022, there are four groups of invention, a process, a composition, a process different from the previous one, and a product, in the instant application as:
(a) Group I, claim(s) 26-34, drawn to a process for preparing a porous silicate sol-gel matrix.
(b) Group II, claim(s) 35-42, drawn to a porous silicate sol-gel matrix. 
(c) Group III, claim(s) 43-44, drawn to a method of trapping aldehydes and/or ketones which are present in the air using the porous silicate sol-gel matrix recited in Group II.
(d) Group IV, claim(s) 45, drawn to an aldehyde and/or ketone abatement filter, wherein the filter comprises a porous silicate sol-gel matrix recited in Group II.
The “special technical feature” which links Groups I, II, III and IV is a porous silicate sol-gel matrix comprising at least one aminic reagent selected from hydroxylamine, methylhydroxylamine, tert­butylhydroxylamine, methoxyamine, tetraethylenepentamine and dicarboxylic acid dihydrazides, especially adipic acid dihydrazide, and salts thereof.
Keiichi et al. (JP 2008-178788 A) disclose an absorbent containing a water-soluble hydrazide compound supported by a porous material capable of absorbing aldehyde compounds (Abstract). Keiichi et al. disclose said porous material has an average pore size of 1 nm to 10 nm (page 1, Claim 1) and one well-appreciated material is a silica sol with an average pore diameter of 3 nm to 6 nm (page 2). Keiichi et al. disclose that, in Example 1, the hydrazide compound is adipic acid dihydrazide and the porous material used has a specific surface of 550 m2/g and an average pore size of 3 nm (page 4, Example 1).
The porous silicate sol-gel matrix taught by Keiichi et al. meets the “special technical feature”.  Since the “special technical feature” linking Groups I, II, III and IV is disclosed by Keiichi et al., the "special technical feature" lacks novelty or inventive step and does not make a contribution over the prior art. Therefore, no single general inventive concept exists and restriction is appropriate. 
The prior art Keiichi et al. (JP 2008-178788 A) was applied in analyzing whether the prior art Keiichi et al. teaches or not the “special technical feature” which links Groups I, II, III and IV, and it is still the examiner’s assessment that the “special technical feature” linking Groups I, II, III and IV is disclosed by Keiichi et al. as set forth above. In addition, the examiner’s analysis and assessment is not limited by the report(s) from International Search Authority.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 35-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 26, 27, 29, 30 and 32 are objected to because of the following informalities: 
Claim 26 recites the limitation “the synthesis” in lines 10-11. It is respectfully suggested to amend the limitation to “the synthesizing” for consistent recitation of claim limitation.
Claim 26 recites the limitation “acid dihydrazides, especially adipic acid dihydrazide, and salts thereof;” which appears to be a misspelling of “acid dihydrazides, especially adipic acid dihydrazide, and salts thereof; and”. 
Claim 26 recites the limitation “a) synthesizing a gel from tetramethoxysilane or a mixture of tetramethoxysilane and another organosilicon precursor, selected from phenyltrimethoxysilane, phenyltriethoxysilane, a fluoroalkyltrimethoxysilane, a fluoroalkyltriethoxysilane, a chloroalkylmethoxysilane, a chloroalkylethoxysilane, an alkyltrimethoxysilane, an alkyltriethoxysilane, an aminopropyltriethoxysilane and mixtures thereof,” in lines 6-110.  It is respectfully suggested to amend the limitation to “a) synthesizing a gel from tetramethoxysilane or a mixture of tetramethoxysilane and another organosilicon precursor, selected from phenyltrimethoxysilane, phenyltriethoxysilane, [[a]] fluoroalkyltrimethoxysilane, [[a]] fluoroalkyltriethoxysilane, [[a]] chloroalkylmethoxysilane, [[a]] chloroalkylethoxysilane, [[an]] alkyltrimethoxysilane, [[an]] alkyltriethoxysilane, [[an]] aminopropyltriethoxysilane and mixtures thereof,”
Claim 27 recites the limitation “the synthesis” in line 1. It is respectfully suggested to amend the limitation to “the synthesizing” for consistent recitation of claim limitation.
Claim 29 recites the limitation “the synthesis” in line 1. It is respectfully suggested to amend the limitation to “the synthesizing” for consistent recitation of claim limitation.
Claim 30 recites the limitation “the synthesis” in line 1. It is respectfully suggested to amend the limitation to “the synthesizing” for consistent recitation of claim limitation.
Claim 32 recites the limitation “the synthesis” in line 1. It is respectfully suggested to amend the limitation to “the synthesizing” for consistent recitation of claim limitation.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 recites “dicarboxylic acid dihydrazides, especially adipic acid dihydrazide” in lines 3-4 and “dicarboxylic acid dihydrazides, especially adipic acid dihydrazide” in lines 13-14. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
In the present instance, claim 26 recites the broad recitation “dicarboxylic acid dihydrazides”, and the claim also recites “especially adipic acid dihydrazide” which is the narrower statement of the range/limitation. 
Claims 27-34 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 26.

Allowable Subject Matters and Allowed claims
Claims 26-34 in the instant application are allowed if previously presented objections to claims 26, 27, 29, 30 and 32 and 35 U.S.C. 112(b) rejections to claims 26-34 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 26-34. A process for preparing a porous silicate sol-gel matrix comprising at least one aminic reagent selected from hydroxylamine, methylhydroxylamine, tert­butylhydroxylamine, methoxyamine, tetraethylenepentamine and dicarboxylic acid dihydrazides, especially adipic acid dihydrazide, and salts thereof, wherein the process comprises the following steps:
synthesizing a gel from tetramethoxysilane or a mixture of tetramethoxysilane and another organosilicon precursor, selected from phenyltrimethoxysilane, phenyltriethoxysilane, fluoroalkyltrimethoxysilane, fluoroalkyltriethoxysilane, chloroalkylmethoxysilane, chloroalkylethoxysilane, alkyltrimethoxysilane, alkyltriethoxysilane, aminopropyltriethoxysilane and mixtures thereof, the synthesis being carried out in an aqueous medium at a temperature of from 10 to 70°C in the presence of at least one aminic reagent selected from hydroxylamine, methylhydroxylamine, tert-butylhydroxylamine, methoxyamine and dicarboxylic acid dihydrazides, especially adipic acid dihydrazide, and salts thereof; and 
drying the gel obtained in step a) to give a sol-gel matrix comprising at least one aminic reagent, is considered novel.
A closest prior art to Keiichi et al. (JP2008178788A) disclose an absorbent containing a water-soluble hydrazide compound supported by a porous material capable of absorbing aldehyde compounds, wherein said porous material has an average pore size of 1 nm to 10 nm (page 1, Claim 1) and one well-appreciated material is a silica sol with an average pore diameter of 3 nm to 6 nm (page 2). Keiichi et al. disclose that, in Example 1, the hydrazide compound is adipic acid dihydrazide and the porous material used has a specific surface of 550 m2/g and an average pore size of 3 nm (page 4, Example 1). Keiichi et al. disclose the method of making the silica porous material through aqueous solution of adipic acid dihydrazide was impregnated with silica porous material (page 4, Example 1. But Keiichi et al. does not disclose the step of synthesizing a gel from tetramethoxysilane or a mixture of tetramethoxysilane and another organosilicon precursor, selected from phenyltrimethoxysilane, phenyltriethoxysilane, fluoroalkyltrimethoxysilane, fluoroalkyltriethoxysilane, chloroalkylmethoxysilane, chloroalkylethoxysilane, alkyltrimethoxysilane, alkyltriethoxysilane, aminopropyltriethoxysilane and mixtures thereof, the synthesis being carried out in an aqueous medium at a temperature of from 10 to 70°C in the presence of at least one aminic reagent selected from hydroxylamine, methylhydroxylamine, tert-butylhydroxylamine, methoxyamine and dicarboxylic acid dihydrazides, especially adipic acid dihydrazide, and salts thereof. 
Other pertinent prior art to Escalettes et al. (WO 2016/046498A1) discloses a filter device for an air purification apparatus comprising a first filter cartridge structure containing a conventional absorbent or adsorbent material selected from activated carbon or zeolite, characterized in that the device comprises a second structure separate filter cartridge ensuring the maintenance of a filter media consisting of a porous specific adsorbent material functionalized with at least one probe molecule so as to trap chemical pollutants of the aldehyde type (page 1, claim 1). Escalettes et al. (WO 2016/046498A1) disclose the adsorbent material is manufactured by a sol-gel process for incorporation in a porous structure, preferably nanoporous, of metal oxides, probe molecules capable of trapping aldehydes. Advantageously, this process is a one-pot incorporation process. In one embodiment, the probe molecule carrying a reactive functional group that can react with an aldehyde function is chosen from the enaminones and the corresponding β-diketone /amine pairs, the imines, the amines, the imides and the hydrazines, or the derived salts thereof of these compounds (page 3, 1st paragraph). 
Other pertinent prior art to Masuda et al. (US 8,053,479 B2) disclose a high-purity, high-concentrated silica sol with long-term stability and low viscosity by preventing viscosity-increase after production, and method for producing the same (Abstract). Masuda et al. (US 8,053,479 B2) disclose a method for producing silica sol comprising hydrolysis and condensation-polymerization of alkoxysilane, such as tetramethoxysilane (TMOS) and tetraethoxysilane (TEOS) to obtain a silica sol, wherein non-crystalline silica particles are dispersed in water or a hydrophilic organic solvent.
Other pertinent prior art to Sugiura (US 2017/0036187 A1) discloses a transparent aldehyde-gas-adsorbing liquid that has high adsorption performance for an aldehyde gas and excellent processability and storage stability (Abstract). Sugiura (US 2017/0036187 A1) discloses an aldehyde-gas-adsorbing liquid was produced by combining adipic acid dihydrazide, a silica sol, and water so as to give a solids content shown in Table 1 and stirring them at room temperature for 1 hour.
The cited prior arts, alone or in combination, do not teach or suggest a method for preparing a porous silicate sol-gel matrix comprising at least one aminic reagent selected from hydroxylamine, methylhydroxylamine, tert­butylhydroxylamine, methoxyamine, tetraethylenepentamine and dicarboxylic acid dihydrazides, especially adipic acid dihydrazide, and salts thereof, wherein the process comprises the following steps: (a) synthesizing a gel from tetramethoxysilane or a mixture of tetramethoxysilane and another organosilicon precursor, selected from phenyltrimethoxysilane, phenyltriethoxysilane, fluoroalkyltrimethoxysilane, fluoroalkyltriethoxysilane, chloroalkylmethoxysilane, chloroalkylethoxysilane, alkyltrimethoxysilane, alkyltriethoxysilane, aminopropyltriethoxysilane and mixtures thereof, the synthesis being carried out in an aqueous medium at a temperature of from 10 to 70°C in the presence of at least one aminic reagent selected from hydroxylamine, methylhydroxylamine, tert-butylhydroxylamine, methoxyamine and dicarboxylic acid dihydrazides, especially adipic acid dihydrazide, and salts thereof; and (b) drying the gel obtained in step a) to give a sol-gel matrix comprising at least one aminic reagent, as recited in claim 26 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772